Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 15/930,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because he copending limitations disclose all the limitations of the current claims in addition to other limitations. Claims 3, 6, 8 and 9 comprise design choice limitations including “the rectifier circuit includes a diode bridge”, “the electrical conductor includes a wire or a foil”, “the changing magnetic field is produced by a power transmission line (112) suspended in the air” and “… wherein a portion of the electrical conductor extends from the aircraft and is substantially without loops.” The examiner asserts that these limitations are obvious design choice and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by the copending application claims to try incorporating the previous limitations for the benefit of enhancing the harvesting efficiency from suspended power lines. As per claim 14, the examiner explains that is it inherent that the gripper ball and the clasp are conductive to enable electrical connection between the first and the second aircraft.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application#15/930,600
Copending Application#15/930,668
Claim 1:
An in-flight power recharging system comprising: 
an electrical conductor having a strand shape with a first end that is connected to a first aircraft and a second end that is unconnected to the first aircraft, wherein the electrical conductor  is configured to connect to a second aircraft at the second end while the first aircraft and the second aircraft are in flight, wherein an alternating current (AC) signal is induced in the electrical conductor when the electrical conductor is in proximity to a changing magnetic field; and a rectifier circuit configured to convert the AC signal into a direct current (DC) signal and to provide the DC signal to an aircraft power system while the first aircraft and the second aircraft are in flight and while the electrical conductor is connected to the second aircraft.
Claim 3 (includes limitations of claim 1+ 3):
An in-flight data sharing system (700) comprising: 
a communication line (704) connected to a first aircraft (102) at a first end (705) of the communication line (704), wherein the communication line (704) is configured to connect to a second aircraft (302) at a second end (706) of the communication line (704) while the first aircraft (102) and the second aircraft (302) are in flight; 
a first communication system (802) at the first aircraft (102) configured to send first data communications (806) and receive second data communications (807) via the communication line (704); and a second communication system (804) at the second aircraft (302) configured to send the second data communications (807) and receive the first data communications (806) via the communication line (704).
Claim 3:
The system of claim 2, wherein an alternating current (AC) signal (108) is induced in the communication line (704) when the communication line (704) is in proximity to a changing magnetic field (110), the system further comprising: a first rectifier circuit (202) at the first aircraft (102) configured to convert the AC signal (108) into a first direct current (DC) signal (204) and to provide the first DC signal (204) to a first aircraft power system (206) of the first aircraft (102); and a second rectifier circuit (402) at the second aircraft (302) configured to convert the AC signal (108) into a second DC signal (404) and to provide the second DC signal (404) to a second aircraft power system (406) of the second aircraft (302).
Claim 2:
The system of claim 1, further comprising: a transformer configured to receive the AC signal from the electrical conductor, up-convert or down-convert the AC signal and to provide the AC signal to the rectifier circuit.
Claim 3:
The system of claim 3, further comprising: a first transformer (212) at the first aircraft configured to receive the AC signal (108) from the electrical conductor (104), up-convert or down-convert the AC signal (108) and to provide the AC signal (108) to the first rectifier circuit (202); and a second transformer (412) at the second aircraft (302) configured to receive the AC signal (108) from the electrical conductor (104), up-convert or down-convert the AC signal (108) and to provide the AC signal (108) to the second rectifier circuit (402).

Claim 4:
The system of claim 1, wherein the first aircraft is a fixed wing drone, a single-rotor helicopter drone, a multi-rotor helicopter drone, a cyclogyro, or cyclocopter.
Claim 8:
The system of claim 1, wherein the first aircraft (102) and the second aircraft (302) are fixed wing drones, single-rotor helicopter drones, multi-rotor helicopter drones, cyclogyro, or cyclocopter, or a combination thereof.
Claim 5:
The system of claim 1, wherein the aircraft power system includes a battery or a capacitor, and wherein the DC signal is used to charge the battery  or the capacitor.
Claim 14:
The system of claim 11, wherein the aircraft power system (206) includes a battery (208) or a capacitor (210), and wherein the DC signal (204) is used to charge the battery (208) or the capacitor (210).
Claim 10:
The system of claim 1, further comprising a reel configured to adjust a length of a portion of the electrical conductor that extends from the first aircraft.
Claim 9:
The system of claim 1, further comprising: a gripper ball (710) attached to an end (706) of the communication line (704); and a reel (1018) at the first aircraft (102), wherein the first aircraft (102) is configured to position itself directly over the second aircraft (302), and wherein the reel (1018) is configured to lower the communication line (704) from the first aircraft (102) toward the second aircraft (302).
Claims 11/17:
An in-flight power recharging system comprising: 
an electrical conductor  connected to a first aircraft at a first end of the electrical conductor, wherein the electrical conductor is configured to connect to a second aircraft at a second end of the electrical conductor while the first aircraft  and the second aircraft are in flight, and wherein an alternating current (AC) signal is induced in the electrical conductor when the electrical conductor  is in proximity to a changing magnetic field ; a first rectifier circuit  at the first aircraft configured to convert the AC signal into a first direct current (DC) signal and to provide the first DC signal to a first aircraft power system of the first aircraft; and a second rectifier circuit at the second aircraft configured to convert the AC signal into a second DC signal and to provide the second DC signal to a second aircraft power system of the second aircraft.
Claim 16:
An in-flight data sharing method comprising:

extending a communication line (704) downward from a first aircraft (102) while the first aircraft (102) is in flight, wherein the communication line (704) has a first end (705) that is connected to the first aircraft (102) and a second end (706) that is unconnected to the first aircraft (102); attaching the second end (706) of the communication line to a second aircraft (302) while the first aircraft (102) and the second aircraft (302) are in flight; and sending first data communications (806) and receiving second data communications (807) via the communication line (704).
Claim 19:
The method of claim 16, wherein the communication line (704) includes an electrical conductor (104), and wherein an alternating current (AC) signal (108) is induced in the electrical conductor (104) when the electrical conductor (104) is in proximity to a changing magnetic field (110), the method further comprising: converting the AC signal (108) into a direct current (DC) signal (204) at a rectifier circuit (202); and providing the DC signal (204) to an aircraft power system (206).



Claim 12:
The system of claim 11, further comprising: a gripper ball attached at the second end of the electrical conductor.
Claim 18:
The method of claim 17, wherein  a gripper ball is connected to the second end of the electrical conductor and wherein connecting the second end of the electrical conductor to the second aircraft comprises: actuating a clasp at the second aircraft from an open state to a closed state to retain the gripper ball and repositioning the first aircraft, the second aircraft, or both, to orient the electrical conductor relative to the changing magnetic field  based on a calculated level of power generation.
Claim 13:
The system of claim 12 further comprising: a clasp at the second aircraft, wherein the clasp  is configured to actuate from an open state to a closed state to retain the gripper ball.

Claim 17:
The method of claim 16, further comprising: positioning the first aircraft (102) above the second aircraft (302) while the first aircraft (102) and the second aircraft (302) are in flight; unreeling the communication line (704) from the first aircraft (102) to lower a gripper ball (710) connected to the second end (706) of the communication line (704) toward the second aircraft (302); and actuating a clasp (712) at the second aircraft (302) from an open state to a closed state to retain the gripper ball (710).
(claim 20)
repositioning the first aircraft (102), the second aircraft (302), or both, to orient the electrical conductor (104) relative to a power transmission line (112) based on a calculated level of power generation
Claim 15:
The system of claim 11, further comprising: a power transmission line suspended in the air, wherein the power transmission line produces the magnetic field, and wherein the first aircraft and the second aircraft  are configured to orient the electrical conductor relative to the power transmission line based on a calculated level of power generation.
Claim 20:
The method of claim 19, further comprising: repositioning the first aircraft (102), the second aircraft (302), or both, to orient the electrical conductor (104) relative to a power transmission line (112) based on a calculated level of power generation.
Claim 19:
The method of claim 17, further comprising: measuring a magnetic field at one or more positions proximate to a power transmission line; and communicating data associated with the magnetic field to the second aircraft.
Claim 18:
The method of claim 16, further comprising: measuring a magnetic field (110) at one or more positions proximate to a power transmission line (112), wherein the first data communications (806) are associated with the magnetic field (110)
Claim 20:
the second aircraft (302), or both, to orient the electrical conductor (104) relative to a power transmission line (112) based on a calculated level of power generation
Claim 20/21:
The system of claim 11, further comprising a reel at the first aircraft, wherein the first aircraft is configured to position itself directly over the second aircraft, and wherein the reel is configured to lower the electrical conductor from the first aircraft toward the second aircraft.
Claim 9:
a reel (1018) at the first aircraft (102), wherein the first aircraft (102) is configured to position itself directly over the second aircraft (302), and wherein the reel (1018) is configured to lower the communication line (704) from the first aircraft (102) toward the second aircraft (302).

Conclusion
Response to Arguments
Applicant’s arguments, see remarks, filed 06/09/2022, with respect to 103 rejection of claims 1-21 have been fully considered and are persuasive.  The previous 103 rejections of claim 1-20 has been withdrawn. The double patenting rejection still stands. Applicant is advised to amend the claims or file a terminal disclaimer to overcome the double patenting rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHMED H OMAR/Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859